DISMISS; and Opinion Filed March 1, 2013




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-13-00238-CV

                          IN RE STEVEN C. PHILLIPS, Relator

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 10-03974

                           MEMORANDUM OPINION
                        Before Justices Bridges, Murphy, and Lewis
                                 Opinion by Justice Lewis
      The Court has before it relator’s February 20, 2013 motion to dismiss petition for writ of

mandamus. We GRANT the motion and DISMISS this original proceeding.




                                                 /David Lewis/
                                                 DAVID LEWIS
                                                 JUSTICE